Ian L. Brown and Eileen M. Brown v. Commissioner.Brown v. CommissionerDocket No. 5289-67.United States Tax CourtT.C. Memo 1968-121; 1968 Tax Ct. Memo LEXIS 177; 27 T.C.M. (CCH) 576; T.C.M. (RIA) 68121; June 20, 1968, Filed *177  Ian L. Brown, pro se, 2030 3/4 Rodney Dr., Los Angeles, Calif. Harold W. Vestermark, for the respondent.  SCOTTMemorandum Findings of Fact and Opinion SCOTT, Judge: Respondent determined a deficiency in petitioners' income tax for the calendar year 1965 in the amount of $260.92. The issue for decision is whether petitioner Ian L. Brown is entitled to deductions for dependency credit exemptions for his two minor children. Findings of Fact Some of the facts have been stipulated and are found accordingly. Petitioners Ian L. Brown and Eileen M. Brown filed a joint Federal income tax return as husband and wife for the calendar year 1965 with the district director of internal revenue at Los Angeles, California. Petitioners resided at the time the petition in this case was filed in Los Angeles, California. Prior to 1961 Ian L. Brown (hereinafter referred to as Ian) was married to Donna Mae Brown (hereinafter referred to as Donna Mae). Two children were born of this marriage, Albert Ian Brown, born June 14, 1952, and Bonnie Mae Brown, born October 3, 1954. On March 8, 1961, the Superior Court of the State of California in and for the County of San Diego entered*178  an interlocutory judgment of divorce on the complaint of Donna Mae against Ian. This judgment provided that Ian should pay to Donna Mae the sum of $15 per week per child, or a total of $30, for the support and maintenance of the minor children of the parties. The order further provided that neither party should remove the minor children of the parties from the State of California without the written consent of the other party or until further order of the Court. It provided that Donna Mae was awarded the care, custody, and control of the minor children with visitation rights provided for Ian. On August 29, 1962, the Superior Court of the State of California in and for the County of San Diego entered a final judgment of divorce in the action brought by Donna Mae against Ian seeking a divorce. Under date of December 19, 1964, a criminal complaint was filed against Ian upon the certification of Donna Mae as complainant stating that Ian had omitted and failed to provide the necessary food, clothing, and medical attention for his minor children, Bonnie Mae and Albert Ian. On December 3, 1965, the Court entered an order in the case of the criminal complaint against Ian "admitting defendant*179  to probation" in which is was recited that Ian had been found guilty of nonsupport. This order, among other requirements, provided that Ian should pay $100 a month child support for his minor children. During the calendar year 1965 the two minor children, Albert Ian and Bonnie Mae, resided with their mother, Donna Mae. During the months from January to June 1965, Donna Mae was attending business college under the Man Power Development and Training Act and received certain payments during the training period. During this period Donna Mae expended for each Albert Ian and Bonnie Mae $167 for rent, $30 for utilities, $120 for food, and $15 for incidental expenses. In addition Donna Mae expended $108 for clothes for Albert Ian and $76 for clothes for Bonnie Mae. During the year 1965 Ian made payments through the Department of Public Health and Welfare of the County of San Mateo, California, to Donna Mae for the support of Albert Ian and Bonnie Mae in a total amount of $87.97. During the year 1965 the County of San Mateo granted to Donna Mae for the support of Albert Ian and Bonnie Mae amounts totaling $1,830.50.  577 Petitioners on their joint income tax return for the year*180  1965 claimed dependency exemptions for Albert Ian and Bonnie Mae. Respondent in his notice of deficiency disallowed the claimed deductions for dependency exemptions. Ultimate Fact  Petitioners have failed to establish that Ian contributed more than one-half of the support of his two minor children, Albert Ian and Bonnie Mae, during the year 1965. Opinion At the trial of this case Ian refused to state how much he spent for the support of his two minor children. He testified that he refused to state the amount he contributed towards the children's support or spent or furnished for their support because under the laws of the State of California he was required to furnish support for his children. Therefore, the only evidence we have of any amount paid by Ian in 1965 toward the support of the children, Albert Ian and Bonnie Mae, is that he did pay $87.97 to Donna Mae for support of these children through the Department of Public Health and Welfare of the County of San Mateo. Although the evidence does not disclose the total support of the children for the year 1965, it shows that their support during the period January through June 1965 was substantially in excess of twice*181  the $87.97 which was the only amount the record shows to have been paid by Ian in 1965 for their support. Ian has totally failed to show that he is entitled to a deduction for a depedency credit exemption for either of his minor children for the year 1965. Decision will be entered for respondent.